IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,705


EX PARTE JOHN PATRICK FORWARD, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 46706(2) IN THE 252ND JUDICIAL DISTRICT

COURT FROM JEFFERSON COUNTY



Per curiam.


O R D E R



	This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07, § 3.  Applicant was convicted of
aggravated robbery, and punishment was assessed at confinement for eight years.  There
was no appeal from this conviction.
	Applicant contends that he has improperly been denied release on mandatory
supervision.  Applicant committed this offense February 15, 1986, and subsequently was
sentenced to ten years consecutive to this sentence for being a felon in possession of a
firearm.  That other offense was committed January 13, 1999.  We order that this
application be filed and set for submission to determine how to calculate a mandatory
supervision release date when a sentence for an offense which would not be eligible for
mandatory supervision is ordered to run consecutive to a sentence for an offense
committed before September 1, 1987.  See ch. 1101, § 18(e), Acts 1987, 70th Leg.  The
parties shall brief this issue, and the Texas Department of Criminal Justice is invited to
submit an amicus brief.
	The trial court shall determine whether Applicant is indigent.  If Applicant is
indigent and desires to be represented by counsel, the trial court shall appoint an attorney
to represent Applicant.  Tex. Code Crim. Proc. art 26.04.  The trial court shall send to
this Court, within 60 days of the date of this order, a supplemental transcript containing
either the order appointing counsel or a statement that Applicant is not indigent.  All
briefs shall be filed with this Court on or before September 12, 2007.

DELIVERED: June 13, 2007
DO NOT PUBLISH